Exhibit 10.23

MAXLINEAR, INC.

STOCK REPURCHASE AGREEMENT

This Stock Repurchase Agreement (this “Agreement”) is made as of August 21,
2012, by and among MaxLinear, Inc., a Delaware corporation (the “Company”),
Mission Ventures III, L.P. and Mission Ventures Affiliates III, L.P.
(collectively, “Mission”) and U.S. Venture Partners VIII, L.P., USVP VIII
Affiliates Fund, L.P., USVP Entrepreneur Partners VIII-A, L.P. and USVP
Entrepreneur Partners VIII-B, L.P. (collectively, “USVP”), each as set forth on
Exhibit A, attached hereto (collectively, the “Selling Stockholders”).

WHEREAS, Mission currently holds 1,152,338 shares of Class A Common Stock of the
Company (the “Class A Stock”).

WHEREAS, USVP currently holds 2,896,571 shares of Class B Common Stock of the
Company (the “Class B Stock” and together with the Class A Stock, the “Common
Stock”).

WHEREAS, the Selling Stockholders desire to sell that amount of shares of Common
Stock opposite such Selling Stockholder’s name as set forth on Exhibit A, and
the Company desires to repurchase such Common Stock from each of the Selling
Stockholders on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

1. Sale and Purchase of Common Stock.

1.1 Sale of Common Stock. Subject to the terms and conditions of this Agreement,
the Selling Stockholders hereby agree to sell to the Company, and the Company
hereby agrees to purchase from the Selling Stockholder, that number of shares of
Common Stock opposite each Selling Stockholder’s name as set forth on Exhibit A.

1.2 Consideration. The purchase price per share for such Class A Stock and Class
B Stock shall equal the closing price of the Company’s Class A Common Stock in
trading on the New York Stock Exchange on the date of this Agreement.

1.3 Closing. The closing shall occur as soon as soon as practicable following
the date of this Agreement (the “Closing”).

1.3.1. Mission. On the day of Closing, Mission shall cause its broker to deliver
the Class A Stock to Computershare, N.A. (“Computershare”), which delivery shall
be made through the facilities of the Depository Trust Company’s DWAC system.
The Company shall deliver a letter to Computershare, in a form acceptable to
Computershare, which letter shall include the broker name, phone number and
number of shares of Class A Stock to be transferred, instructing Computershare
to accept the DWAC.

1.3.2. USVP. On the day of Closing, USVP must cause to be delivered to
Computershare (i) stock powers for that number of shares of Class B Stock to be
sold under this Agreement with medallion guarantees in a form acceptable to
Computershare and (ii) a certificate of



--------------------------------------------------------------------------------

incumbency or partnership certification stamp. The Company shall caused to be
delivered to Computershare (i) an opinion of counsel informing Computershare to
remove the restrictive legends from the Class B Stock, and (ii) an instruction
letter from the Company, which letter should direct Computershare to cancel the
Class B Stock.

1.3.2 Payment. On the day of Closing, upon confirmation that the Common Stock
has been cancelled, the Company shall deliver payment for the Common Stock by
wire transfer in accordance with instructions from the Selling Stockholders.

2. Representations and Warranties of the Selling Stockholder. The Selling
Stockholders hereby represent and warrant to the Company as follows:

2.1 Title to Common Stock. As of immediately prior to the Closing, the Selling
Stockholders hold the Common Stock, free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest other than pursuant to this
Agreement.

2.2 Authority; Enforceability. The Selling Stockholders have full power and
authority to enter into, and perform its obligations under this Agreement,
including its obligation to sell, assign, transfer and deliver the Common Stock
under this Agreement, and has taken all action necessary to authorize the
transactions effected hereby. This Agreement has been duly and validly executed
and delivered by, and is the valid, legal and binding obligation of, the Selling
Stockholders, enforceable in accordance with its terms. The execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby (i) will not violate any rule, regulation, judgment, decree
or order by which the Selling Stockholders may be bound and (ii) will not
require on the part of the Selling Stockholders any filing with, or any permit,
authorization, consent or approval of, any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency, except for the filing of such notices as may be required
under the Securities Act of 1933, as amended, and such filings as may be
required under applicable state securities laws.

2.3 No Conflicts. The performance of this Agreement and the consummation of the
transactions contemplated hereby will not result in a material breach or
violation by the Selling Stockholders of any of the terms or provisions of, or
constitute a material default by the Selling Stockholders under, any indenture,
mortgage, deed of trust, trust (constructive or other), loan agreement, lease,
franchise, permit, authorization, license or other agreement or instrument to
which the Selling Stockholders are a party or by which the Selling Stockholders
or any of their properties may be bound, or any judgment, decree, order, rule or
regulation of any court of governmental agency or body applicable to the Selling
Stockholders or any of their properties.

2.4 No Legal, Tax, or Investment Advice. The Selling Stockholders have had an
opportunity to review the federal, state, local, and foreign tax consequences of
its sale of the Common Stock to the Company. The Selling Stockholders understand
that nothing in this Agreement or any other materials presented to the Selling
Stockholders in connection with the sale and purchase of the Common Stock
constitutes legal, tax, or investment advice. The Selling Stockholders have
consulted such legal, tax, and investment advisors as the Selling Stockholders,
in their sole discretion, have deemed necessary or appropriate in connection
with the sale of the Common Stock hereunder. The Selling Stockholders
acknowledge that they shall be responsible for their own tax liability that may
arise as a result of its sale of the Common Stock to the Company or the
transactions contemplated by this Agreement.

 

2



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Selling Stockholders as follows:

3.1 Authority; Enforceability. The Company has full power and authority to enter
into, and perform its obligations under this Agreement, including its obligation
to purchase the Common Stock under this Agreement, and has taken all action
necessary to authorize the transactions effected hereby. This Agreement has been
duly and validly executed and delivered by, and is the valid, legal and binding
obligation of, the Company, enforceable in accordance with its terms except as
such enforceability may be limited by laws of general application relating to
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby (i) will not violate any rule, regulation,
judgment, decree or order by which the Company may be bound and (ii) will not
require on the part of the Company any filing with, or any permit,
authorization, consent or approval of, any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency, except for the filing of such notices as may be required
under the Securities Act of 1933, as amended, and such filings as may be
required under applicable state securities laws.

3.2 No Conflicts. The performance of this Agreement and the consummation of the
transactions contemplated hereby will not result in a material breach or
violation by the Company of any of the terms or provisions of, or constitute a
material default by the Company under, any indenture, mortgage, deed of trust,
trust (constructive or other), loan agreement, lease, franchise, permit,
authorization, license or other agreement or instrument to which the Company is
a party or by which the Company or any of its properties may be bound, or any
judgment, decree, order, rule or regulation of any court of governmental agency
or body applicable to the Company or any of its properties.

4. Other Agreements. Until the six month anniversary of this Agreement, if a
Selling Stockholder proposes to sell, distribute, or otherwise transfer (a
“Post-Agreement Transfer”) any Common Stock, such Selling Stockholder shall
provide the Company written notice thereof in accordance with Section 6.4 of
this Agreement (the “Transfer Notice”) not less than 24 hours prior to effecting
such Post-Agreement Transfer (including, without limitation, in connection with
any market transaction, prior to the execution of any order with respect to a
Post-Agreement Transfer). If the Company elects to purchase all or any portion
of the Common Stock referenced in the Transfer Notice, the Company may deliver
written notice of such election to the Selling Stockholder within 24 hours of
its receipt of a Transfer Notice. Any such Transfer Notice shall be revocable by
a written notice of revocation delivered to the Company at any time during the
24-hour period following delivery of the Transfer Notice (even if the Company
has elected to purchase shares from the Selling Stockholder). If the Company
delivers such election and the Selling Stockholder has not revoked such Transfer
Notice in accordance herewith, the Company shall purchase from the Selling
Stockholder, and the Selling Stockholder shall sell to the Company, all or such
portion as the Company may elect of the Common Stock specified in the Transfer
Notice. The purchase price for such Common Stock shall equal the closing price
of the Company’s Class A Common Stock in trading on the New York Stock Exchange
on the first trading day following delivery of the Transfer Notice to the
Company. Any such purchase shall be made pursuant to a Stock Repurchase
Agreement in substantially the form set forth herein, provided that such
agreement shall provide for such modifications as may be reasonably necessary to
reflect the appropriate number of shares of Common Stock being repurchased by
the Company and, unless the parties shall otherwise agree, such repurchase
agreement shall not extend the period of the Company’s rights set forth in this
Section 4 beyond the six month anniversary of this Agreement. In the event the
Company does not exercise its rights hereunder or exercises its rights with
respect to less than all of the Common Stock specified in the Transfer Notice,
the Selling Stockholder shall not be required to provide any further notice to
the Company with respect

 

3



--------------------------------------------------------------------------------

to the securities or transactions specified in the Post-Agreement Transfer,
provided that in the event such securities have not been sold, distributed, or
otherwise transferred within 30 days of the date of the Transfer Notice, then
the rights set forth herein shall once again apply to such shares of Common
Stock. Notwithstanding the foregoing, the rights of the Company set forth in
this Section 4 shall not apply to distributions directly to general partners of
the Selling Stockholder, and such general partners shall not be bound to this
Section 4 in their capacities as individual stockholders of the Company.

5. Closing Conditions.

5.1 Conditions to Company’s Obligations. Company’s obligation to purchase the
Common Stock at the Closing is subject to the fulfillment to Company’s
satisfaction on or prior to the Closing of the following conditions, any of
which may be waived in whole or in part by Company:

5.1.1 The representations and warranties made by the Selling Stockholders in
Section 2 hereof shall be true and correct when made and as of the Closing.

5.1.2 All covenants, agreements and conditions contained in this Agreement to be
performed by the Selling Stockholders on or prior to the Closing shall have been
performed or complied with.

5.1.3 No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, promulgated or issued or deemed applicable to the
proposed transactions by any legislature, administrative agency, court or other
governmental authority which would make consummation of the proposed
transactions pursuant to this Agreement illegal or render Company or the Selling
Stockholders unable to consummate the proposed transactions.

5.2 Conditions to Obligations of the Selling Stockholders. The obligations of
the Selling Stockholders to sell and convey the Common Stock at the Closing is
subject to the fulfillment to the satisfaction of the Selling Stockholders, on
or prior to the Closing of the following conditions, any of which may be waived
in whole or in part by the Selling Stockholders:

5.2.1 The representations made by Company in Section 3 hereof shall be true and
correct when made and as of the Closing.

5.2.2 All covenants, agreements and conditions contained in this Agreement to be
performed by Company on or prior to the Closing shall have been performed or
complied with.

5.2.3 No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, promulgated or issued or deemed applicable to the
proposed transactions by any legislature, administrative agency, court or other
governmental authority which would make consummation of the proposed
transactions pursuant to this Agreement illegal or render Company or Seller
unable to consummate the proposed transactions.

6. Miscellaneous.

6.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Delaware, without regard to any provisions thereof relating to
conflicts of laws among different jurisdictions.

 

4



--------------------------------------------------------------------------------

6.2 Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.

6.3 Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subjects
hereof. Neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Selling Stockholders.

6.4 Notices, Etc. All notices and other communications required or permitted
hereunder shall be given in writing and shall be personally delivered; sent by
facsimile transmission or electronic transmission; or sent by registered or
certified U.S. mail, return receipt requested and postage prepaid; or by private
overnight mail courier service, as follows:

 

  (i) If to the Company, to:

MaxLinear, Inc.

2051 Palomar Airport Road, Suite 100

Carlsbad, CA 92011

Attention: Chief Financial Officer

Facsimile: (760) 444-8598

Email: aspice@maxlinear.com

(with a copy to)

Wilson Sonsini Goodrich & Rosati

Professional Corporation

12235 El Camino Real, Suite 200

San Diego, CA 92130

Attention: Robert Kornegay

Facsimile: (858) 350-2399

Email: rkornegay@wsgr.com

 

  (ii) If to the Selling Stockholders, at such address as set forth on the
signature pages hereto.

or to such other person or address as any party shall have specified by notice
in writing to the other parties. If personally delivered, such communication
shall be deemed delivered upon actual receipt; if sent by facsimile transmission
or electronic transmission, such communication shall be deemed delivered the day
of the transmission or, if the transmission is not made on a business day before
5:00 p.m. at the place of receipt, the first business day after transmission
(and sender shall bear the burden of proof of delivery); if sent by U.S. mail,
such communication shall be deemed delivered as of the date of delivery
indicated on the receipt issued by the relevant postal service or, if the
addressee fails or refuses to accept delivery, as of the date of such failure or
refusal; and if sent by overnight courier, such communication shall be deemed
delivered upon receipt.

6.5 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto under this Agreement upon the breach or
default of any other party hereto under this Agreement shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of, or in any similar breach
or default thereafter

 

5



--------------------------------------------------------------------------------

occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of a
party hereto under this Agreement of any breach or default under this Agreement,
or any waiver on the part of any party hereto of any provisions or conditions of
this Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing or as provided in this Agreement. All
remedies, either under this Agreement or by law or otherwise afforded to a party
hereto, shall be cumulative and not alternative.

6.6 Expenses. The Company and the Selling Stockholders shall each pay their own
expenses, including any legal expenses, in connection with the transactions
contemplated by this Agreement.

6.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

6.8 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.

(Signature pages follows)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY: MAXLINEAR, INC. a Delaware corporation By:  

/s/ Adam Spice

Name:   Adam Spice Title:   Vice President and Chief Financial Officer

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SELLING STOCKHOLDERS: MISSION VENTURES III, L.P. MISSION VENTURES AFFILATES III,
L.P. By: Mission Ventures Management III, LLC Its General Partner By:  

/s/ Leo S. Spiegel

          Leo S. Spiegel           Managing Member                   Address:
3570 Carmel Mountain Road,                   Suite 200, San Diego, CA 92130  
                Phone: 858-350-2170                   Fax: 858-350-2101  
                Email: Ted@missionventures.com U.S. VENTURE PARTNERS VIII, L.P.
USVP VIII AFFILIATES FUND, L.P. USVP ENTREPRENEUR PARTNERS VIII-A, L.P. USVP
ENTREPRENEUR PARTNERS VIII-B, L.P. By: Presidio Management Group VIII, L.L.C The
General Partner of Each By:  

/s/ Steven M. Krausz

          Steven M. Krausz           Managing Member                   Address:
2735 Sand Hill Road                   Menlo Park, CA 94025  
                Phone: 650-854-9080                   Fax: 650-854-3018  
                Email: deals@usvp.com

[Signature Page to Stock Repurchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Selling Stockholders

 

Entity

  

Type of Stock

   Number of Shares  

Mission Ventures III, L.P.

   Class A Common Stock      1,103,940   

Mission Ventures Affiliates III, L.P.

   Class A Common Stock      48,398   

U.S. Venture Partners VIII, L.P.

   Class B Common Stock      488,481   

USVP VIII Affiliates Fund, L.P.

   Class B Common Stock      4,715   

USVP Entrepreneur Partners VIII-A, L.P.

   Class B Common Stock      4,515   

USVP Entrepreneur Partners VIII-B, L.P.

   Class B Common Stock      2,289   